      Case: 1:19-cv-00382 Document #: 108 Filed: 05/18/20 Page 1 of 5 PageID #:621




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LATRINA COTHRON, individually,                   )
and on behalf of all others similarly            )
situated,                                        )
                                                 )
                       Plaintiff,                )      Case No. 1:19-CV-00382
                                                 )
        v.                                       )      Honorable John J. Tharp, Jr.
                                                 )
WHITE CASTLE SYSTEM, INC. d/b/a                  )
WHITE CASTLE,                                    )
                                                 )
                       Defendant.                )

                        JOINT STATUS REPORT PURSUANT TO
                      THIRD AMENDED GENERAL ORDER 20-0012

 1.     PROGRESS OF DISCOVERY

        Plaintiff’s position: The Parties are participating in the Mandatory Initial Discovery Pilot

Program. On October 21, 2019, Plaintiff filed her Notice of Service of Responses to Mandatory

Initial Discovery (Dkt. 84) and produced all documents in her possession responsive to the Pilot

Program. On April 14, 2020, Defendant filed its Notice of Service of Initial Disclosures (Dkt. 106)

and began producing responsive documents on a rolling basis starting on April 17, 2020, and an

additional production on May 5, 2020, which Plaintiff is still in the process of reviewing to

determine if all relevant documents, including applicable insurance policies, have been produced

or if a meet and confer pursuant to Rule 37 is necessary.

        Defendant’s position: On October 21, 2019, Plaintiff filed her Notice of Service of

Responses to Mandatory Initial Discovery. (Dkt. 84.) On April 14, 2020, Defendant filed its Notice

of Service of Initial Disclosures. (Dkt. 106.) It is White Castle’s position that, under the Amended



                                                 1
      Case: 1:19-cv-00382 Document #: 108 Filed: 05/18/20 Page 2 of 5 PageID #:622




Standing Order Regarding Mandatory Initial Discovery Pilot Project, the MIDP response period

is not triggered while any Rule 12(b) motion is pending. See Northern District of Illinois, MIDP

changes effective December 1, 2018, available at https://www.ilnd.uscourts.gov/_assets/

_documents/MIDP%20Changes%20Effective%2012-1-18.pdf (“Effective December 1, 2018, the

MIDP will be amended to provide that answers are due under the time periods established by Rule

12(a). Rule 12(a)(4) provides that answers need not be filed while a Rule 12 motion is pending.

As a result, answers no longer will be required -- and the MIDP response period will not be

triggered -- while a motion is pending under Rule 12(b)(6) or any other provision of Rule

12.”) (emphasis added). Accordingly, no further discovery should be conducted until the Court

has an opportunity to rule on its pending Motion to Dismiss.

 2.     STATUS OF BRIEFING ON UNRESOLVED MOTIONS

        Plaintiff’s position: On January 8, 2019, Plaintiff filed an Amended Motion for Class

Certification and Request for Discovery on Certification Issues with the Circuit Court of Cook

County, Illinois. On January 16, 2019, the Honorable Judge Diane J. Larsen entered and continued

the Amended Motion. On January 18, 2019, Defendant removed the case to this Court. On April

11, 2019, Plaintiff filed her Second Amended Complaint. (Dkt. 44.) On May 9, 2019, Defendant

filed a motion to dismiss Plaintiff’s Second Amended Complaint. (Dkt. 47.) The motion is fully

briefed and pending a ruling from this Court. (Dkt. 60, 75.)

        Defendant’s position: On April 11, 2019, Plaintiff filed her Second Amended Complaint.

(Dkt. 44.) On May 9, 2019, Defendant filed a motion to dismiss Plaintiff’s Second Amended

Complaint. (Dkt. 47.) The motion is fully briefed and pending a ruling from this Court. (Dkt. 60,

75.) Defendant intends to file a Notice of Supplemental Authority this week. This is the only

unresolved motion before the Court. Plaintiff’s Amended Motion for Class Certification, which



                                                2
      Case: 1:19-cv-00382 Document #: 108 Filed: 05/18/20 Page 3 of 5 PageID #:623




was filed early to “avoid the ‘buy-off’ problem,” was filed in Illinois state court and is not pending

before this Court. (Dkt No. 1-1 at 86.)

 3.     SETTLEMENT EFFORTS

        The Parties agreed to participate in a formal, full-day mediation with the Honorable Judge

Stuart Palmer of JAMS in Chicago, Illinois. The mediation was scheduled for January 22, 2020.

Prior to the mediation and in an effort to promote a productive mediation, the Parties agreed to

establish negotiation parameters. After multiple communications, and despite their best efforts, the

Parties felt they were too far apart to have a productive mediation and, therefore, decided to cancel

the mediation prior to incurring additional fees and expenses. (Dkt. 103.)

 4.     AGREED PROPOSED SCHEDULE FOR THE NEXT 45 DAYS

        Plaintiff’s position: For the next forty-five (45) days and consistent with the Mandatory

Initial Discovery Pilot Program requirements and procedures, Plaintiff intends to proceed with

discovery under the Federal Rules of Civil Procedure, including issuing interrogatories, requests

for production of documents and a notice for a 30(b)(6) deposition. See Amended Standing Order

Regarding Mandatory Initial Discovery Pilot Project, December 1, 2018.

        Defendant’s position: The Parties have exchanged initial disclosures pursuant to the MIDP,

and White Castle has produced documents referenced therein. It is White Castle’s position that,

under the Amended Standing Order Regarding Mandatory Initial Discovery Pilot Project, the

MIDP response period is not triggered while any Rule 12(b) motion is pending. See Northern

District   of   Illinois,   MIDP    changes     effective   December     1,   2018,    available   at

https://www.ilnd.uscourts.gov/_assets/     _documents/MIDP%20Changes%20Effective%2012-1-

18.pdf (“Effective December 1, 2018, the MIDP will be amended to provide that answers are due

under the time periods established by Rule 12(a). Rule 12(a)(4) provides that answers need not be



                                                  3
      Case: 1:19-cv-00382 Document #: 108 Filed: 05/18/20 Page 4 of 5 PageID #:624




filed while a Rule 12 motion is pending. As a result, answers no longer will be required -- and

the MIDP response period will not be triggered -- while a motion is pending under Rule

12(b)(6) or any other provision of Rule 12.”) (emphasis added). Accordingly, no further

discovery should be conducted until the Court has an opportunity to rule on its pending Motion to

Dismiss. White Castle’s Illinois operations remain focused on navigating operational challenges

related to the COVID-19 pandemic in compliance with governmental orders, and White Castle

remains focused on the health and safety of its employees and customers at this crucial time.

 5.     AGREED PROPOSED REVISED DISCOVERY AND DISPOSITIVE MOTION
        SCHEDULE

        A discovery and dispositive motion schedule have not been entered in this case. It is

Plaintiff’s position that discovery should proceed forward consistent with the Mandatory Initial

Discovery Pilot Program and the Federal Rules of Civil Procedure. Defendant takes the position it

set forth in response to Items 1 and 4.

 6.     REQUEST FOR AGREED ACTION BY THE COURT

        The Parties agree the Court can consider White Castle’s pending Motion to Dismiss

without a hearing. However, the Parties are willing to schedule a telephonic hearing to present

argument regarding the Motion to Dismiss if the Court would find argument helpful.

 7.     TELEPHONIC HEARING

        See, the Parties’ response to Para. 6 supra.

Dated: May 18, 2020



 Attorneys for Plaintiff                              Attorneys for Defendant

 /s/ Andrew C. Ficzko                                 /s/ Benjamin Sedrish
 Ryan F. Stephan                                      Melissa A. Siebert
 James B. Zouras                                      Benjamin Sedrish

                                                  4
    Case: 1:19-cv-00382 Document #: 108 Filed: 05/18/20 Page 5 of 5 PageID #:625




 Andrew C. Ficzko                                   Shook, Hardy & Bacon, LLP
 STEPHAN ZOURAS, LLP                                111 South Wacker Drive, Suite 4700
 100 N. Riverside Plaza, Suite 2150                 Chicago, Illinois 60606
 Chicago, Illinois 60606                            312.704-7700
 312.233.1550                                       masiebert@shb.com
 312.233.1560 f                                     bsedrish@shb.com
 rstephan@stephanzouras.com
 jzouras@stephanzouras.com
 aficzko@stephanzouras.com




                                CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on May 18, 2020, I filed the attached with the Clerk of

the Court using the ECF system, which will send such filing to all attorneys of record.


                                                              /s/ Andrew C. Ficzko

                                                5
